J-S38033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYLER JONATHAN WILLIAMS                    :
                                               :
                       Appellant               :   No. 291 MDA 2020

      Appeal from the Judgment of Sentence Entered September 12, 2019
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0002541-2019

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYLER JONATHAN WILLIAMS                    :
                                               :
                       Appellant               :   No. 292 MDA 2020

      Appeal from the Judgment of Sentence Entered September 12, 2019
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0002540-2019


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED SEPTEMBER 10, 2020

        Appellant, Tyler Jonathan Williams, appeals from the September 12,

2019, judgment of sentence entered in the Court of Common Pleas of Luzerne

County following his open guilty pleas to two separate incidents of flight to

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S38033-20


avoid apprehension1 with one count docketed at CP-40-CR-0002540-2019

(“2540-2019”) and one count docketed at CP-40-CR-0002541-2019 (“2541-

2019”). Additionally, Appellant’s counsel has filed a petition seeking to

withdraw his representation, as well as a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), and Commonwealth v.

Santiago, 602 Pa. 159, 978 A.2d 349 (2009) (hereinafter “Anders brief”).

After a careful review, we grant counsel’s petition to withdraw and affirm

Appellant’s judgment of sentence.

        The relevant facts and procedural history are as follows: The lower

court issued an arrest warrant for Appellant while he was on parole with regard

to two unrelated cases.2 Thereafter, on two separate occasions in June of


____________________________________________


1   18 Pa.C.S.A. § 5126(a).

2 Prior to the instant offenses, Appellant was convicted and sentenced for
criminal trespass and theft by unlawful taking, docketed at CP-40-CR-
0000993-2015 (“993-2015”), as well as criminal trespass, docketed at CP-40-
CR-0003405-2016 (“3405-2016”). While Appellant was on parole with regard
to these two cases, for reasons unclear from the instant record, the trial court
issued a warrant for Appellant’s arrest on June 10, 2019. The instant offenses
at docket numbers 2540-2019 and 2541-2019 arose from the police officers’
attempts to serve the arrest warrant upon Appellant.
      On July 26, 2019, Appellant appeared before the Honorable Michael T.
Vough for a revocation hearing with regard to docket numbers 993-2015 and
3405-2016. Judge Vough revoked Appellant’s parole. With regard to docket
number 993-2015, he sentenced Appellant to an aggregate of nine months to
twenty-three months in prison. With regard to docket number 3405-2016, he
sentenced Appellant to two years of probation, to run consecutively to the
sentence imposed at docket number 993-2015.




                                           -2-
J-S38033-20


2019, Appellant fled from Nanticoke police officers, who were attempting to

execute the arrest warrant.3 N.T., 9/12/19, at 5-6.

       As indicated supra, in connection with his attempts to evade capture,

Appellant was charged with separate offenses at two lower court docket

numbers. The trial court consolidated the cases. On September 12, 2019,

Appellant, who was represented by counsel, appeared before Judge Vough,

and he entered open guilty pleas to two separate charges of flight to avoid

apprehension.

       Appellant, noting Judge Vough had previously sat for Appellant’s

revocation of parole hearing in two unrelated cases, specifically waived his

right to a presentence investigation in the instant matter. Id. at 5. However,

Appellant’s counsel offered the following information on behalf of Appellant:

             I was not at [Appellant’s] parole violation hearing. I
       represented him on two charges, coincidentally one being on June
       21st of ’19 with Hanover Township, a harassment by
       communication with his girlfriend.
            He had another one out of Hanover Township on June 19 th.
       They both resolved by summary harassment pleas at the
       magistrate. The last one ended today.
              From my knowledge of the case, it all happened at the same
       time, but they’ve all been processed at different points. He and
       his girlfriend have a child, [who is a] one year old. It was a bitter


____________________________________________


3 Specifically, with regard to docket number 2541-2019, Appellant fled from
the Nanticoke police on June 12, 2019, and with regard to docket number
2540-2019, Appellant fled from the Nanticoke police on June 21, 2019. N.T.,
9/12/19, at 5-6.



                                           -3-
J-S38033-20


       dispute in separation. They both have three-year PFAs against
       each other.
             He was using drugs. He was out of control during this time
       period as a result of all of this happening. Since then, luckily now,
       he has reunited with his family, his grandmother, his mother.
            He’s serving your sentence. The Commonwealth has agreed
       to make these concurrent to each other.[4] If you think it’s
       appropriate that there will be additional supervision after serving
       the sentence on your case, I don’t believe you made him
       immediately eligible for parole.
             I did talk to him possibly about getting case management
       with a bed-to-bed release on your earlier case.

Id. at 7-8 (footnote added).

       At the conclusion of the hearing, the trial court sentenced Appellant as

follows: For the offense docketed at 2540-2019, one-year of probation, to run

consecutively to the sentences imposed in the unrelated parole revocation

cases. For the offense docketed at 2541-2019, one-year of probation, to run

concurrently to the sentence docketed at 2450-2019.5

       On September 18, 2019, Appellant filed a timely, counseled motion for

modification of his sentence. Therein, Appellant averred the trial court abused

its discretion in imposing his sentence at 2540-2019 consecutively to the

sentences imposed in his unrelated parole revocation cases. Appellant argued

____________________________________________


4 During the guilty plea hearing, the Commonwealth advised the trial court
that each of Appellant’s offenses carried a “maximum of two years and a
maximum fine of $5,000.” Id. at 2. The Commonwealth noted there was no
agreement to sentencing but that the Commonwealth “doesn’t object to these
cases running concurrent to each other.” Id.

5Appellant was provided with his post-sentence rights and appellate rights.
Id. at 8.

                                           -4-
J-S38033-20


the consecutive nature of the sentence resulted in an excessive period of

probation.    By order entered on January 15, 2020, the trial court denied

Appellant’s motion for modification of his sentence. On February 13, 2020,

Appellant filed a separate counseled notice of appeal at each lower court

docket number, and this Court sua sponte consolidated the appeals. All

Pa.R.A.P. 1925 requirements have been sufficiently met.6

       On May 27, 2020, counsel filed in this Court a petition seeking to

withdraw his representation, as well as an Anders brief. Appellant filed no

further submissions either pro se or through privately-retained counsel.

       Prior to addressing any issue raised on appeal, we must first resolve

counsel’s petition to withdraw. Commonwealth v. Goodwin, 928 A.2d 287,

290 (Pa.Super. 2007) (en banc). There are procedural and briefing

requirements imposed upon an attorney who seeks to withdraw on appeal

pursuant to which counsel must:

       1) petition the court for leave to withdraw stating that, after
       making a conscientious examination of the record, counsel has
       determined that the appeal would be frivolous; 2) furnish a copy
       of the brief to the [appellant]; and 3) advise the [appellant] that
       he or she has the right to retain private counsel or raise additional
       arguments that the [appellant] deems worthy of the court’s
       attention.




____________________________________________


6 In response to the trial court’s Pa.R.A.P. 1925(a) order, counsel filed a
statement pursuant to Pa.R.A.P. 1925(c)(4) indicating his intent to file an
Anders/Santiago brief.

                                           -5-
J-S38033-20


Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc) (citation omitted). In addition, our Supreme Court in Santiago stated

that an Anders brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 602 Pa. at 178-79, 978 A.2d at 361. Counsel also must provide

the appellant with a copy of the Anders brief, together with a letter that

advises the appellant of his or her right to “(1) retain new counsel to pursue

the appeal; (2) proceed pro se on appeal; or (3) raise any points that the

appellant deems worthy of the court’s attention in addition to the points raised

by counsel in the Anders brief.” Commonwealth v. Nischan, 928 A.2d 349,

353 (Pa.Super. 2007) (citation omitted). Substantial compliance with the

Anders requirements is sufficient. See id.

      Herein, counsel contemporaneously filed his petition to withdraw as

counsel and Anders brief. His brief and petition substantially comply with the

technical requirements of Anders and Santiago.         Moreover, counsel has

provided this Court with a copy of the letter, which he sent to Appellant

advising him of his right to retain new counsel, proceed further with his case

pro se, and raise any points that he deems worthy of this Court’s attention.

See Commonwealth v. Millisock, 873 A.2d 748 (Pa.Super. 2005).

                                     -6-
J-S38033-20


Therefore, we proceed to examine the issues counsel identified in the Anders

brief and then conduct “a full examination of all the proceedings, to decide

whether the case is wholly frivolous.” Commonwealth v. Yorgey, 188 A.3d

1190, 1195 (Pa.Super. 2018) (en banc) (quotation omitted).

       Counsel has set forth the following issue in the “Statement of Questions

Presented” portion of the Anders brief (verbatim):

       1. Whether the trial court abused its discretion and impose [sic]
          an unduly harsh sentence when it imposed an aggregate term
          of probation of 1 year on two cases, but ran that probation
          consecutive to any other previous sentence?

Anders Brief at 2.

       Appellant argues the trial court abused its discretion in imposing an

unduly harsh sentence when it ordered the sentence for docket number 2540-

2019 to run consecutively, as opposed to concurrently, to his sentences in the

unrelated parole revocation cases.7 Appellant argues the consecutive nature

of the sentence resulted in an excessive period of probation.

       When an appellant challenges the discretionary aspects of his sentence,

we must consider his brief on this issue as a petition for permission to appeal.

See Commonwealth v. Moury, 992 A.2d 162 (Pa.Super. 2010). Prior to

reaching the merits of a discretionary sentencing issue,

       [this Court conducts] a four[-]part analysis to determine: (1)
       whether [A]ppellant has filed a timely notice of appeal, see
____________________________________________


7 Appellant acknowledges the trial court ordered his sentence for docket
number 2541-2019 to run concurrently with his sentence for docket number
2540-2019.

                                           -7-
J-S38033-20


      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether [A]ppellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Moury, 992 A.2d at 170 (citation omitted).

      In the case sub judice, Appellant satisfied the first three requirements

of Moury. He filed a timely notice of appeal, preserved his issue in his motion

for modification of sentence, and included a Pa.R.A.P. 2119(f) statement in

his brief. Turning to the fourth requirement, we have found that a substantial

question exists “when the appellant advances a colorable argument that the

sentencing judge’s actions were either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process.” Commonwealth v. Phillips, 946

A.2d 103, 112 (Pa.Super. 2008).

      By way of background,

      [w]e have stated that the imposition of consecutive rather than
      concurrent sentences lies within the sound discretion of the
      sentencing court. Long standing precedent of this Court
      recognizes that 42 Pa.C.S.[A.] § 9721 affords the sentencing court
      discretion to impose its sentence concurrently or consecutively to
      other sentences being imposed at the same time or to sentences
      already imposed. A challenge to the imposition of consecutive
      rather than concurrent sentences does not present a substantial
      question regarding the discretionary aspects of sentence.

Commonwealth v. Johnson, 961 A.2d 877, 880 (Pa.Super. 2008) (citations

omitted).

      Subsequently, we recognized:

                                     -8-
J-S38033-20




             An appellant may raise a substantial question where he
       receives consecutive sentences within the guideline ranges if the
       case involves circumstances where the application of the
       guidelines would be clearly unreasonable, resulting in an
       excessive sentence; however, a bald claim of excessiveness due
       to the consecutive nature of a sentence will not raise a substantial
       question.

Commonwealth v. Radecki, 180 A.3d 441, 469 (Pa.Super. 2018) (citing

Moury, 992 A.2d at 171–72 (“The imposition of consecutive, rather than

concurrent, sentences may raise a substantial question in only the most

extreme circumstances[.]”)).

       In the case sub judice, Appellant’s bald claim of excessiveness due to

the consecutive nature of Appellant’s sentence at 2540-2019 as it relates to

the unrelated parole revocation cases, without more, does not raise a

substantial question warranting the exercise of this Court’s discretionary

review.8 Radecki, supra. Thus, Appellant is not entitled to relief on this

claim.

       After examining the issue contained in the Anders brief, we agree with

counsel that the appeal is wholly frivolous. “Furthermore, after conducting a

full examination of all the proceedings as required pursuant to Anders, we


____________________________________________


8 In the Anders brief, counsel suggests, for the first time, that the trial court
failed to consider the mitigating circumstances in imposing Appellant’s
sentence at 2540-2019 consecutively to the unrelated parole revocation
cases. This issue has been waived as Appellant did not challenge the court’s
consideration of the mitigating circumstances in the lower court. See Moury,
supra.

                                           -9-
J-S38033-20


discern no non-frivolous issues to be raised on appeal.” Yorgey, 188 A.3d at

1195. Thus, we grant counsel’s petition to withdraw and affirm Appellant’s

judgment of sentence.

     Petition to withdraw as counsel granted.       Judgment of sentence

affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/10/2020




                                   - 10 -